     Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 1 of 43



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
KEVIN MAJOR                   :        Civ. No. 3:19CV01500(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :
COMMISSIONER,                 :
SOCIAL SECURITY               :
ADMINISTRATION                :        September 29, 2020
                              :
------------------------------x

                       RULING ON CROSS MOTIONS

     Plaintiff Kevin Major (“plaintiff”), brings this appeal

under §205(g) of the Social Security Act (the “Act”), as

amended, 42 U.S.C. §405(g), seeking review of a final decision

by the Commissioner of the Social Security Administration (the

“Commissioner” or “defendant”) denying his application for

Disability Insurance Benefits (“DIB”). Plaintiff moves to

reverse the Commissioner’s decision or, in the alternative, to

remand for further administrative proceedings. [Doc. #13].

Defendant moves for an order affirming the decision of the

Commissioner. [Doc. #18].

     For the reasons set forth below, plaintiff’s Motion for

Order Reversing the Decision of the Commissioner or in the

Alternative Motion for Remand for a Rehearing [Doc. #13] is

DENIED, and defendant’s Motion for an Order Affirming the

Decision of the Commissioner [Doc. #18] is GRANTED.

                                   1
     Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 2 of 43



I.   PROCEDURAL HISTORY1

     Plaintiff filed an application for DIB on November 22,

2016, alleging disability beginning May 5, 2015. See Certified

Transcript of the Administrative Record, Doc. #11, compiled on

October 30, 2019, (hereinafter “Tr.”) at 293-96. Plaintiff’s

application was denied initially on July 10, 2017, see Tr. 234-

43, and upon reconsideration on August 15, 2017. See Tr. 245-52.2

     On August 7, 2018, plaintiff appeared and testified at a

hearing before Administrative Law Judge (“ALJ”) Ronald J.



1 Simultaneously with his motion, plaintiff filed a “Medical
Chronology[,]” which the Court construes as plaintiff’s
Statement of Material Facts. Doc. #13-2. Defendant did not file
a responsive statement and instead “generally adopt[ed] the
facts outlined in the ALJ’s decision.” Doc. #18 at 2 (citing Tr.
12-24).

2 Plaintiff also filed a successful application for Supplemental
Security Income (“SSI”) and was found disabled as of July 7,
2017. See Tr. 228-29. That determination, however, is not
relevant to the question of whether plaintiff qualifies for DIB.
To be entitled to an award of SSI, a claimant must demonstrate
that he or she became disabled at any time before the ALJ’s
decision. See Frye ex rel. A.O. v. Astrue, 485 F. App’x 484, 485
n.1 (2d Cir. 2012); 20 C.F.R. §§416.202, 416.203. By contrast,
to be entitled to DIB, in addition to presenting evidence of his
disability, a claimant must also satisfy the “insured status”
requirements of the Act. See 42 U.S.C. §§423(a), (c).
Accordingly, to be entitled to benefits, plaintiff must
demonstrate that he was disabled prior to the expiration of his
insured status, i.e., his date last insured. See Shaw v. Chater,
221 F.3d 126, 131 (2d Cir. 2000); Monette v. Astrue, 269 F. App’x
109, 111 (2d Cir. 2008); see also 20 C.F.R. §§404.130, 404.131,
404.315(a), 404.320(b). Plaintiff’s date last insured is June
30, 2016. See Tr. 14. Accordingly, the relevant time period
under consideration is the alleged onset date of May 5, 2015,
through June 30, 2016, plaintiff’s date last insured.

                                   2
      Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 3 of 43



Thomas. See generally Tr. 33-57. Vocational Expert (“VE”) Edmond

J. Calandra appeared and testified by telephone at the hearing.

See Tr. 33, Tr. 52-57. On September 26, 2018, the ALJ issued an

unfavorable decision. See Tr. 9-24. On July 30, 2019, the

Appeals Council denied plaintiff’s request for review of the

ALJ’s decision, thereby making the ALJ’s September 26, 2018,

decision the final decision of the Commissioner. See Tr. 1-6.

The case is now ripe for review under 42 U.S.C. §405(g).

II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. See

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998). Substantial

evidence is evidence that a reasonable mind would accept as

adequate to support a conclusion; it is more than a “mere

scintilla.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)). The reviewing court’s responsibility is to ensure that

a claim has been fairly evaluated by the ALJ. See Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

                                    3
     Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 4 of 43



conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.” (citing Tejada v. Apfel, 167 F.3d 770, 773-74 (2d

Cir. 1999))). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have [his] disability determination

made according to the correct legal principles.” Johnson v.

Bowen, 817 F.2d 983, 986 (2d Cir. 1987).

     “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alterations added) (citing Treadwell v. Schweiker, 698 F.2d

137, 142 (2d Cir. 1983)). The ALJ is free to accept or reject

the testimony of any witness, but a “finding that the witness is

not credible must nevertheless be set forth with sufficient

specificity to permit intelligible plenary review of the

record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 260-

                                   4
     Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 5 of 43



61 (2d Cir. 1988) (citing Carroll v. Sec. Health and Human

Servs., 705 F.2d 638, 643 (2d Cir. 1983)). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, No. 3:13CV00073(JCH), 2014 WL

1304715, at *6 (D. Conn. Mar. 31, 2014).

     It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507

(2d Cir. 2009)).

     Finally, some of the Regulations cited in this decision

were amended effective March 27, 2017. Those “new regulations

apply only to claims filed on or after March 27, 2017.” Smith v.

Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018) (summary order).

Where a plaintiff’s claim for benefits was filed prior to March

27, 2017, “the Court reviews the ALJ’s decision under the

earlier regulations[.]” Rodriguez v. Colvin, No.

3:15CV01723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept. 4,

2018); White v. Comm’r, No. 17CV04524(JS), 2018 WL 4783974, at

                                   5
     Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 6 of 43



*4 n.4 (E.D.N.Y. Sept. 30, 2018) (“‘While the Act was amended

effective March 27, 2017, the Court reviews the ALJ’s decision

under the earlier regulations because the Plaintiff’s

application was filed before the new regulations went into

effect.’” (citation omitted)). When a regulation that has

changed is cited herein, the Court cites to the version in

effect at the time plaintiff filed his DIB application.

III. SSA LEGAL STANDARD

     Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

     To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that he is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); 20 C.F.R. §404.1520(c) (requiring that an

impairment or combination of impairments “significantly limit[]

                                   6
      Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 7 of 43



... physical or mental ability to do basic work activities” to

be considered “severe” (alterations added)).

      There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520(4). In the Second

Circuit, the test is described as follows:

      First, the Secretary considers whether the claimant is
      currently engaged in substantial gainful activity. If
      [s]he is not, the Secretary next considers whether the
      claimant has a “severe impairment” which significantly
      limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment,
      the third inquiry is whether, based solely on medical
      evidence, the claimant has an impairment which is listed
      in Appendix 1 of the regulations. If the claimant has
      such an impairment, the Secretary will consider him
      disabled without considering vocational factors such as
      age, education, and work experience; the Secretary
      presumes that a claimant who is afflicted with a “listed”
      impairment is unable to perform substantial gainful
      activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.


                                    7
     Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 8 of 43



     “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010); Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009)

(per curiam). The residual functional capacity (“RFC”) is what a

person is still capable of doing despite limitations resulting

from his physical and mental impairments. See 20 C.F.R.

§404.1545(a)(1).

     “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that ‘the Social Security Act is a remedial statute to be

broadly construed and liberally applied.’” Id. (quoting Haberman

v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)).




                                   8
      Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 9 of 43



IV.   THE ALJ’S DECISION

      Following the above-described evaluation process, the ALJ

concluded that plaintiff “was not under a disability, as defined

in the Social Security Act, at any time from May 5, 2015, the

alleged onset date, through June 30, 2016, the date last

insured[.]” Tr. 24. The ALJ initially determined that plaintiff

“last met the insured status requirements of the Social Security

Act on June 30, 2016.” Tr. 14. Accordingly, the ALJ determined

that “the period at issue runs from the alleged onset date of

May 5, 2015, through the date last insured of June 30, 2016.”

Tr. 15; see also note 2, supra.

      At step one, the ALJ found that plaintiff “did not engage

in substantial gainful activity during the period from his

alleged onset date of May 5, 2015 through his date last insured

of June 30, 2016[.]” Tr. 15. At step two, the ALJ found that,

“[t]hrough the date last insured,” plaintiff “had the following

severe impairments: degenerative disc disease of the lumbar

spine, degenerative joint disease of the hips, hearing loss,

obesity, and depression.” Id. The ALJ found that plaintiff’s

“residual effects of cerebral vascular accident, diabetes

mellitus, and hypertension[]” were nonsevere impairments. Id.

      At step three, the ALJ determined that “[t]hrough the date

last insured,” plaintiff’s impairments, either alone or in

combination, did not meet or medically equal the severity of any

                                    9
     Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 10 of 43



of the listed impairments in 20 C.F.R. Pt. 404, Subpt. P, App.

1. Tr. 16. The ALJ “specifically considered listings 1.02, 1.04,

2.10, and 12.04.” Tr. 16. The ALJ also “evaluated [plaintiff’s]

obesity under the listings in accordance with SSR 02-1p.” Id.

     Before moving on to step four, the ALJ found that, “through

the date last insured,” plaintiff had the RFC

     to perform light work as defined in 20 CFR 404.1567(b)
     except he could occasionally twist, squat, kneel, crawl,
     climb, bend, and balance; could never climb ropes,
     ladders, or scaffolds; could work in a setting free of
     hazards such as heights, vibration, and dangerous
     machinery, but could drive; could work in a setting free
     from excessive noise; could perform simple, routine,
     repetitive work that did not require teamwork or working
     closely with the public; and could occasionally interact
     with co-workers, public, or supervisors.

Tr. 18.

     At step four, the ALJ concluded that “[t]hrough the date

last insured, [plaintiff] was unable to perform any past

relevant work[.]” Tr. 23. At step five, considering plaintiff’s

“age, education, work experience, and” RFC, the ALJ found that

during the relevant time period “there were jobs that existed in

significant numbers in the national economy that [plaintiff]

could have performed[.]” Id.

V.   DISCUSSION

     Plaintiff claims the following errors: (1) the ALJ erred at

step two by failing to include the residual effects of

plaintiff’s cerebral vascular accident (“CVA”) as a severe


                                   10
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 11 of 43



impairment, see Doc. #13-1 at 7-8; (2) the ALJ “misstated”

certain evidence of record, id. at 7-9; (3) the ALJ failed to

appropriately weigh certain medical opinions, see Doc. #13-1 at

12-14; and (4) the RFC determination is not supported by

substantial evidence and fails to include certain limitations,

see id. at 14-20. The Court addresses plaintiff’s arguments in

turn.

        A.   Step Two

        Plaintiff asserts that “the ALJ minimized the effects of

Mr. Major’s neurocognitive impairment[] [from plaintiff’s CVA]

... at the Step Two severity findings,” and as a result, the

“findings at Step Two are not supported.” Doc. #13-1 at 7. The

Court construes this argument as asserting that the ALJ erred at

step two by failing to identify CVA as a severe impairment.

        At step two, the ALJ “consider[s] the medical severity of”

a claimant’s “impairment(s).” 20 C.F.R. §404.1520(a)(4)(ii). At

this step, a plaintiff carries the burden of establishing that

he is disabled and must provide the evidence necessary to make

determinations as to his disability. See 20 C.F.R. §404.1512(a).

An impairment is “severe” if it significantly limits an

individual’s ability to perform basic work activities. See

Social Security Ruling (“SSR”) 96–3p, 1996 WL 374181, at *1

(S.S.A. July 2, 1996). An impairment is “not severe” if it

constitutes only a slight abnormality having a minimal effect on

                                  11
      Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 12 of 43



an individual’s ability to perform basic work activities. See

id.

      If the ALJ finds any impairment to be severe, “‘the

question whether the ALJ characterized any other alleged

impairment as severe or not severe is of little consequence.’”

Jones-Reid v. Astrue, 934 F. Supp. 2d 381, 402 (D. Conn. 2012)

(quoting Pompa v. Comm’r of Soc. Sec., 73 F. App’x 801, 803 (6th

Cir. 2003)), aff’d, 515 F. App’x 32 (2d Cir. 2013). “Under the

regulations, once the ALJ determines that a claimant has at

least one severe impairment, the ALJ must consider all

impairments, severe and non-severe, in the remaining steps.”

Pompa, 73 F. App’x at 803. Therefore, as long as the ALJ

considers all impairments at subsequent stages of the analysis,

failure to find a particular condition “severe” at step two,

even if erroneous, constitutes harmless error. See Reices-Colon

v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013); see also

O’Connell v. Colvin, 558 F. App’x 63, 65 (2d Cir. 2014)

(“Because this condition was considered during the subsequent

steps, any error was harmless.”).

      Here, the ALJ found several of plaintiff’s impairments to

be severe at step two, and then proceeded with the sequential

evaluation. See generally Tr. 15-24. The ALJ also specifically

considered plaintiff’s CVA, which he found to be a non-severe



                                    12
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 13 of 43



impairment. See Tr. 15-16. The ALJ explained his findings at

length:

     Overall, the record shows [that plaintiff’s non-severe]
     conditions were being managed medically, and should be
     amenable to proper control by adherence to recommended
     medical    management    and   medication    compliance.
     Additionally, no aggressive treatment was recommended or
     anticipated for these conditions. Furthermore, the State
     agency medical and psychological consultants determined
     the claimant’s [CVA] is nonsevere because it occurred in
     2010, long before the alleged onset date, and post-CVA
     diagnostic testing shows he retained average cognitive
     and intellectual abilities. (Exhibits 3A and 7A). These
     opinions are highly probative because the State agency
     consultants provided persuasive reasoning based on
     specific medical evidence in the record to support their
     determination that these conditions are nonsevere.
     Moreover, findings of fact made by State agency medical
     professionals regarding the nature and severity of an
     individual’s impairments are granted probative weight as
     expert opinion evidence by a non-examining source.

Tr. 16.

      The ALJ expressly considered plaintiff’s CVA in subsequent

steps of the sequential evaluation. At step three, the ALJ

considered Dr. Cohen’s opinion regarding plaintiff’s

intellectual functioning since his stroke. See Tr. 17. The ALJ

explicitly referenced plaintiff’s CVA when determining

plaintiff’s RFC. See Tr. 19-20. The ALJ also considered

plaintiff’s testimony regarding “residual symptoms” from his

CVA, including the effects on his activities of daily living.

Tr. 19. Accordingly, even if the ALJ erred in his step two

severity findings, any error would be harmless and would not

require remand. See Rivera v. Colvin, 592 F. App’x 32, 33 (2d

                                  13
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 14 of 43



Cir. 2015) (“However, even assuming that the ALJ erred at step

two, this error was harmless, as the ALJ considered both

[plaintiff’s] severe and non-severe impairments as he worked

through the later steps.”).

     B.   Alleged Misstatements of the Record

     Plaintiff asserts that the ALJ cherry-picked and misstated

the record, and therefore, the ALJ’s decision is not supported

by substantial evidence. See Doc. #13-1 at 7-10. Defendant

responds that plaintiff’s argument is “meritless[,]” and “each

of the alleged factual errors identified by Plaintiff are

actually well supported by the medical record.” Doc. #18 at 5.

          1.   Memory

      Plaintiff asserts that the following constitutes a

“misstatement” of the record:

     [T]he ALJ wrote that Mr. Major’s “... allegations
     regarding the intensity, frequency, and limiting effects
     of   his  impairment   is   not  consistent   with   the
     longitudinal record from the period at issue. Regarding
     [his] mental impairments, diagnostic testing shows the
     claimant had modest memory impairment, but it was
     expected to improve.” (Tr. 20).

Doc. #13-1 at 8 (sic).3 Plaintiff asserts that “no treatment

notes from the longitudinal record reflect a significant



3 It is unclear whether plaintiff attempts to challenge the ALJ’s
credibility findings as part of this argument. Regardless,
plaintiff has failed to assert any specific error in the ALJ’s
credibility determination. Accordingly, because plaintiff has
failed to sufficiently develop any argument regarding the ALJ’s
credibility findings, the Court will not address it. See Moslow
                                  14
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 15 of 43



improvement of his cognition after the initial rehabilitation in

2010.” Doc. #13-1 at 9. Defendant contends that “examination

findings consistently showed normal mental functioning.” Doc.

#18 at 6.

     Plaintiff’s argument mischaracterizes the ALJ’s decision

and the record. First, the ALJ did not state that plaintiff’s

condition significantly improved, but, rather, that testing

reflected a modest memory impairment that was expected to

improve. See Tr. 20. Nevertheless, the record supports the ALJ’s

conclusion that plaintiff’s memory impairment was “modest”

during the relevant time period. See, e.g., Tr. 765 (August 14,

2015, treatment note: Plaintiff was “alert and cooperative[,]”

with “normal mood and affect; normal attention span and

concentration.”); Tr. 802 (November 25, 2015, treatment note

with the same findings); Tr. 996 (March 4, 2016, consultative

examination: “It appears that his short-term working memory is

modestly impaired but with repetition he can eventually bring

this up to average ranges.”); Tr. 993-94 (consultative

examination test results reflecting that in March 2016,

plaintiff had a “Working Memory Index” in the sixty-third

percentile); Tr. 1125 (March 23, 2016, Mental Status Examination



v. Berryhill, No. 1:16CV00198(MAT), 2019 WL 1508045, at *2
(W.D.N.Y. Apr. 4, 2019) (“Here, Plaintiff has failed to assert
any specific error the ALJ made in his evaluation of Plaintiff’s
credibility and has therefore waived any such argument.”).
                                  15
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 16 of 43



reflecting intact memory, normal attention and concentration,

and grossly intact cognition); Tr. 1045 (July 26, 2016,

treatment note: “No focal neurological deficit observed.”); Tr.

1335 (May 15, 2017, encounter note: “Historically in regards to

his stroke, he has occasional memory lapses[.]”). Although

plaintiff’s primary care physician stated that plaintiff had

“poor short term” memory, Tr. 1317, she nevertheless opined that

plaintiff had very little to no deficits in task performance.

See Tr. 1319.

     To the extent plaintiff relies on evidence more in his

favor, see Doc. #13-1 at 9, the question is not whether

substantial evidence supports plaintiff’s position, but rather,

whether substantial evidence supports the ALJ’s decision. See

Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013)

(“[W]hether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.”). For reasons stated, substantial evidence supports

the ALJ’s finding that plaintiff suffered from only a modest

memory impairment, and there is no error.

          2.    Ability to Live Independently

     Next, plaintiff contends that the ALJ “misstated Mr.

Major’s mode of living” by concluding that he was able to live




                                  16
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 17 of 43



independently. Doc. #13-1 at 9 (citing Tr. 20).4 Plaintiff

asserts that the ALJ erred in his conclusion because plaintiff

lived with his sister and brother-in-law during the relevant

time period. See id.5 Defendant responds that the record supports

the ALJ’s finding that plaintiff was “able to live

independently.” Doc. #18 at 6 (citing Tr. 1125).

     Following plaintiff’s discharge from the Yale Psychiatric

Hospital in 2012, plaintiff resided with his sister and brother-

in law and continued to live with them during the relevant time

period. See Tr. 44. There is no dispute on that point.

Nevertheless, the record supports the ALJ’s conclusion that

plaintiff was able to live independently, a point plaintiff

appears to conflate with living alone.

     Although plaintiff resided with his sister and brother-in-

law, plaintiff testified that they both worked outside of the

home. See Tr. 36. This suggests that plaintiff did not require

constant supervision or care. Plaintiff also testified that he

cared for the household pet, cooked, and drove himself to

medical appointments. See Tr. 44. Plaintiff’s self-reported



4 The ALJ made this finding as part of his Paragraph B finding
that plaintiff “experienced mild limitation[]” in “adapting or
managing oneself[.]” Tr. 18.
5 While plaintiff asserts that the ALJ made several
“misstatements” of the record, plaintiff does not explain how
this alleged error affected the ultimate outcome of the ALJ’s
decision.
                                  17
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 18 of 43



activities of daily living indicated that plaintiff was

functioning independently during the relevant time period. See

generally Tr. 310-17 (December 29, 2015, Activities of Daily

Living Report: Plaintiff was able to prepare meals, tend to

personal care, complete household chores, drive, shop, and pay

bills); see also Tr. 1137 (December 23, 2015, Bariatric

Nutrition Assessment: Plaintiff “lives with sister husband;

Kevin cooks and shops for self” (sic)). Medical records from the

relevant time period and beyond also confirm that conclusion.

See, e.g., Tr. 1000 (Dr. Cohen Consultative Examination dated

March 3, 2016: “If [plaintiff] does receive disability benefits

he does have the intellectual and functional capacities to

continue managing his financial affairs.”); Tr. 1125 (March 23,

2016, treatment note: “Mr. Major’s strengths include: ... able

to live independently”); Tr. 1335 (May 15, 2017, treatment note:

“Activities of daily living: independent.”); Tr. 1139 (February

16, 2017, treatment note: “Activities of daily living:

independent.”).

     Accordingly, substantial evidence supports the ALJ’s

conclusion that plaintiff was able to live independently, and

there is no error on that point. Contra Barton v. Astrue, No.

3:08CV00810(FJS)(VEB), 2009 WL 5067526, at *7 (N.D.N.Y. Dec. 16,

2009) (ALJ erred by concluding the claimant did not have

deficits in adaptive functioning where, inter alia “he lives

                                  18
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 19 of 43



with his mother; ... does not drive and always depended upon his

now deceased father to drive him to work; cares for his own

personal grooming and makes some of his own meals, but does not

independently shop, clean, or perform any other activities of

daily living[.]” (citation to the record omitted)).

     C.   Evaluation of Opinion Evidence

     Plaintiff asserts that the ALJ improperly weighed several

medical opinions of record. See generally Doc. #13-1 at 12-14.

Defendant responds that plaintiff’s argument “is meritless[]”

and that plaintiff “has not identified any judicial error, legal

or otherwise, but merely seeks a reweighing of the evidence in a

manner more favorable to her claim.” Doc. #18 at 7 (sic).

     The record contains numerous medical opinions. The ALJ

assigned the following weight to five of those opinions:6 First,



6 The record also contains two Physical Residual Functional
Capacity Assessments by the State agency medical consultants at
the initial and reconsideration levels. See Tr. 138-39 (Opinion
of Dr. Golkar), Tr. 190-92 (Opinion of Dr. Singh). Although the
ALJ did not explicitly address the weight assigned to these
opinions, the ALJ considered these opinions at step two of the
sequential analysis. See Tr. 16. The Court is able to glean that
“some” meaningful, but not controlling, weight was assigned to
these opinions. The ALJ adopted the majority of the State agency
medical consultants’ physical RFC findings, but generally
provided greater restrictions with respect to certain
environmental and postural limitations. See Tr. 18.
Additionally, the ALJ’s rationale with respect to the opinions
of the State agency psychological consultants, to which he
assigned some weight, is equally applicable to the opinions of
Dr. Singh and Dr. Golkar, who also did not examine plaintiff and
did not review evidence submitted at the hearing level. See Tr.
22. See also Hanchett v. Colvin, 198 F. Supp. 3d 252, 262–63
                                  19
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 20 of 43



the ALJ assigned “some weight” to the March 3, 2016,

consultative examination report by Jeffrey Cohen, Ph.D. Tr. 22

(citing 991-1001). Second, the ALJ assigned “little weight” to

the January 20, 2017, impairment questionnaire by treating

physician, Sally Bergwerk, M.D. Id. (citing Tr. 1316-20). Third,

the ALJ assigned “little weight” to the June 23, 2017,

consultative examination report by Ruth Grant, Ph.D. Id. (citing

Tr. 1379-84). Fourth, the ALJ assigned “some weight” to the June

28, 2017, Mental Residual Functional Capacity Assessment by

Michelle Nitto Leveille, Psy.D., the State agency psychological

consultant at the initial level. Id. (citing Tr. 139-41). Fifth,

the ALJ assigned “some weight” to the August 14, 2017, Mental

Residual Functional Capacity Assessment by Robert Decarli,

Psy.D., the State agency psychological consultant at the

reconsideration level. Id. (citing Tr. 192-94).




(W.D.N.Y. 2016) (“Although the ALJ did not assign any specific
weight to the ... opinion of LMSW Faraco, any error ... is
harmless because the Court is able to glean the ALJ’s
reasoning[.]”); Swain v. Colvin, No. 1:14CV00869 (MAT), 2017 WL
2472224, at *3 (W.D.N.Y. June 8, 2017) (“[I]t is well-
established that the failure to explicitly assign weight to an
opinion is harmless in certain situations, such as where the
ALJ’s decision reflects that the opinion was considered or where
the limitations assessed in the opinion are ultimately accounted
for in the RFC.” (citation and quotation marks omitted)).
Additionally, plaintiff does not claim error on this specific
point, and therefore, the Court will not further address this
point.
                                  20
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 21 of 43



     Plaintiff specifically takes issue with the weight assigned

to the opinions of consultative examiners Dr. Jeffrey Cohen and

Dr. Susan Grant. See Doc. #13-1 at 12-14.

          1.   Applicable Law

     When evaluating any opinion, including the opinion of a

consultative examiner, an ALJ is to consider the factors set out

in 20 C.F.R. §404.1527(c). See Speilberg v. Barnhart, 367 F.

Supp. 2d 276, 281 (E.D.N.Y. 2005); Elder v. Comm’r of Soc. Sec.,

No. 15CV07370(MKB), 2017 WL 1247923, at *11 (E.D.N.Y. Mar. 24,

2017). These factors include the: length of treatment

relationship; frequency of examination; nature and extent of the

treatment relationship; relevant evidence used to support the

opinion; consistency of the opinion with the entire record; and

expertise and specialized knowledge of the treating source. See

20 C.F.R. §§404.1527(c)(1)-(6).

     Generally, “a consulting physician’s opinions or report

should be given limited weight. This is justified

because consultative exams are often brief, are generally

performed without benefit or review of claimant’s medical

history and, at best, only give a glimpse of the claimant on a

single day.” Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990);

see also Best v. Comm’r of Soc. Sec., No. 18CV05751(PKC), 2020

WL 1550251, at *7 (E.D.N.Y. Mar. 31, 2020) (“In general, a




                                  21
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 22 of 43



consulting physician’s opinions or report should be given

limited weight.” (citations and quotation marks omitted)).

          2.   Dr. Jeffrey Cohen, Consultative Examiner

     Plaintiff asserts that the ALJ erred by assigning Dr.

Cohen’s opinion “some weight[.]” Doc. #13-1 at 12 (quoting Tr.

22). Plaintiff asserts that the ALJ should have assigned Dr.

Cohen’s opinion significant weight because he completed an “in-

depth evaluation[,]” “is a specialist in the field of

psychology[,]” “his opinion is based on objective psychological

testing,” and his opinion is “supported by the longitudinal

record[.]” Doc. #13-1 at 12-13.

     Substantial evidence supports the ALJ’s decision to assign

Dr. Cohen’s opinion “some weight.” First, as the ALJ

acknowledged, Dr. Cohen “did not treat the claimant, but he did

thoroughly examine the claimant and administered diagnostic

testing.” Tr. 22. Generally, “more weight” is assigned to the

opinions of

     treating sources, since these sources are likely to be
     the medical professionals most able to provide a
     detailed, longitudinal picture of [a claimant’s] medical
     impairment(s) and may bring a unique perspective to the
     medical evidence that cannot be obtained from ...
     reports of individual examinations, such as consultative
     examinations[.]

20 C.F.R. §404.1527(c)(2). Additionally, Dr. Cohen’s report

indicates that while plaintiff provided him with an oral medical

history, Dr. Cohen did not review any of plaintiff’s medical

                                  22
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 23 of 43



records. See Tr. 991-1000; see also Tr. 992 (Dr. Cohen’s report

using language such as “Mr. Major reported” and “[t]he claimant

reported” in the “Medical History” section of his consultative

examination report).

     Second, the ALJ considered the inconsistencies between Dr.

Cohen’s “one-time examination” and other evidence reflecting

less severe mental limitations. Tr. 22. The ALJ highlighted two

records in this analysis: the first, a mental status examination

from March 23, 2016, which reflected entirely normal results,

see Tr. 1125; and the second, a “Psych” examination, which also

reflected that plaintiff had a “normal mood and affect; normal

attention span and concentration[,]” Tr. 765 (sic). Other

records from the relevant time period also support the ALJ’s

conclusion that Dr. Cohen’s opinion was inconsistent with the

longitudinal record. See, e.g., Tr. 802 (November 25, 2015,

treatment note: Plaintiff was “alert and cooperative[,]” with a

“normal mood and affect; normal attention span and

concentration.”); Tr. 1040 (June 11, 2016, Psychiatric

examination: “Cooperative, Alert and oriented to person, place,

time and situation and appropriate mood & affect.” (sic)).

“Generally, the more consistent a medical opinion is with the




                                  23
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 24 of 43



record as a whole, the more weight” that will be assigned to

that medical opinion. 20 C.F.R. §404.1527(c)(4).7

     Plaintiff contends that “Dr. Cohen’s in-depth evaluation is

much more reliable than any mini mental status examination that

is completed in passing.” Doc. #13-1 at 12. As defendant rightly

contends, plaintiff essentially seeks a reweighing of the

evidence in his favor. However, it is well settled that “[i]t is

for the SSA, and not this court, to weigh the conflicting

evidence in the record.” Schaal v. Apfel, 134 F.3d 496, 504 (2d

Cir. 1998).

     Accordingly, substantial evidence supports the weight

assigned to the opinion of Dr. Cohen. See Elder, 2017 WL

1247923, at *11 (“[T]he opinion of a consultative examiner does

not bind an ALJ.”).

          3.   Dr. Susan Grant, Consultative Examiner

     Plaintiff asserts that the ALJ erred by assigning Dr.

Grant’s opinion “little weight[.]” Doc. #13-1 at 13. The ALJ

assigned “little weight” to this opinion because “Dr. Grant did

not treat the claimant. She examined him a year after he was

last insured for benefits. Her examination therefore have little

probative value for the period at issue.” Tr. 22 (sic).

Plaintiff asserts that Dr. Grant’s opinion should have been



7 The ALJ also considered that Dr. Cohen was an “acceptable
medical source[]” and “a specialist.” Tr. 22.
                                  24
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 25 of 43



given significant weight because Dr. Grant is “a clinical

psychologist and a specialist in her field[]” and her opinion

“is consistent with the record.” Doc. #13-1 at 14. Plaintiff

also asserts that “because this opinion was issued after the

[date last insured] is not a reason to minimize the weight it is

due.” Id. at 13.

     The ALJ’s decision to assign “little” weight to Dr. Grant’s

is supported by substantial evidence. First, as a consultative

examiner, Dr. Grant’s opinion was generally entitled to “limited

weight[.]” Cruz, 912 F.2d at 13.

     Second, the ALJ appropriately considered that Dr. Grant did

not treat plaintiff. See Tr. 22; see also Tr. 1383 (Dr. Grant

Opinion: “The above-mentioned claimant was examined for a

consultative examination. No doctor-patient relationship exists

or is implied by this examination.”). Again, to reiterate, an

opinion is entitled to more weight where the medical provider

has a treating relationship with plaintiff. See 20 C.F.R.

§404.1527(c)(2)(i)-(ii).

     Third, the ALJ appropriately considered “[o]ther factors[,]

... which tend to support or contradict the medical opinion.” 20

C.F.R. §404.1527(c)(6). Specifically, the ALJ explained that

because Dr. Grant “examined [plaintiff] a year after he was last

insured for benefits[,] ... [h]er examination [had] little

probative value for the period at issue.” Tr. 22. The relevant

                                  25
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 26 of 43



time period in this case is May 5, 2015, plaintiff’s alleged

onset date, to June 30, 2016, plaintiff’s date last insured. Dr.

Grant examined plaintiff on June 23, 2017, almost exactly one

year after plaintiff’s date last insured. See Tr. 1379-84.

Plaintiff contends that this “is not a reason to minimize” the

weight assigned to the opinion. Doc. #13-1 at 13. The Court

disagrees. “A medical opinion rendered well after a plaintiff’s

date last insured may be of little, or no, probative value

regarding plaintiff’s condition during the relevant time

period.” Patterson v. Comm’r of Soc. Sec., No. 1:18CV00556(WBC),

2019 WL 4573752, at *5 (W.D.N.Y. Sept. 20, 2019). This is

particularly true where, as here, there is no indication that

Dr. Grant’s opinion is retrospective. See id. at *6 (ALJ

appropriately assigned little weight to medical opinion rendered

after plaintiff’s date last insured where the opinion did not

indicate that it was retrospective and plaintiff did not begin

treating with that provider until after the date last insured).

Indeed, the opinion itself details plaintiff’s “current

functioning[,]” Tr. 1380, and is written in the present tense,

see Tr. 1382. Accordingly, “[t]he ALJ did not commit legal error

in taking into consideration the timing of the opinion[][.]”

Durakovic v. Comm’r of Soc. Sec., No. 3:17CV00894(TJM)(WBC),

2018 WL 4039372, at *7 (N.D.N.Y. May 30, 2018), report and

recommendation adopted, 2018 WL 4033757 (Aug. 23, 2018); see

                                  26
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 27 of 43



also Schley v. Comm’r of Soc. Sec. Admin., No. 18CV04918(KAM),

2020 WL 5077249, at *7 (E.D.N.Y. Aug. 27, 2020) (ALJ “did not

commit legal error by assigning little weight to the two medical

opinions that were rendered in 2017, even though they were

opinions of treating physicians, because those opinions were

only applicable to the period after plaintiff was last

insured.”).

     Finally, plaintiff contends that Dr. Grant’s opinion is

consistent with the record. See Doc. #13-1 at 14. Dr. Grant’s

opinion is not consistent with the record for the same reasons

Dr. Cohen’s opinion is not consistent with the record. See

Section V.C.2., supra. Additionally, Dr. Grant diagnosed

plaintiff with major depressive disorder. See Tr. 1382. However,

during the relevant time period plaintiff denied experiencing

depression. See, e.g., Tr. 1110 (March 22, 2016, review of

systems: “Behavioral/Psychiatric & Syndromes: Negative”); Tr.

1113 (June 1, 2016, treatment note: Plaintiff “denies depression

or anxiety.”). In March 2016, it was also noted that plaintiff’s

prior diagnosis of major depressive disorder was “now in

remission.” Tr. 1122.

     Accordingly, for the reasons stated, substantial evidence

supports the assignment of “little weight” to the opinion of Dr.

Grant.



                                  27
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 28 of 43



     D.     The RFC Determination

     Plaintiff takes issue with several aspects of the RFC

determination. See Doc. #13-1 at 15-21. First, plaintiff asserts

that “the ALJ had no opinion on which to rely[]” when making the

RFC determination. Id. at 15. Second, plaintiff asserts that the

ALJ should have limited plaintiff to sedentary work, and failed

to include certain limitations in the RFC determination. See id.

at 16-21.

     Residual functional capacity “is what the claimant can

still do despite the limitations imposed by his impairment.”

Greek v. Colvin, 802 F.3d 370, 374 n.2 (2d Cir. 2015); see also

20 C.F.R. §404.1545(a)(1). The RFC determination is assessed

“based on all the relevant evidence in [the] case record[,]”

including “all of the relevant medical and other evidence.” 20

C.F.R. §§404.1545(a)(1), (3).

            1.   Opinion Evidence

     Plaintiff contends that because the ALJ assigned only

“little” or “some” weight to the medical opinions, the ALJ “had

no opinion on which to rely[]” when formulating plaintiff’s RFC.

Doc. #13-1 at 15. Defendant responds that the opinions of Dr.

Bergwerk, Dr. Leveille, and Dr. Decarli each “provided support

for the ALJ’s mental RFC determination.” Doc. #18 at 10.

     Plaintiff’s contention that the ALJ had “no opinion

evidence on which to rely[]” is not well-founded. Doc. #13-1 at

                                    28
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 29 of 43



15. While the ALJ did not give great or controlling weight to

any medical opinion, he considered all of the opinions in the

record and assigned each opinion little or some weight. See Tr.

21-22.8 Nevertheless, plaintiff maintains that “as a result of

the diminished weight assignments, ... [t]he ALJ was left with

no reliable opinion evidence on which to base his RFC

description.” Doc. #13-1 at 15.

     Some courts have held that “if an [ALJ] gives only little

weight to all the medical opinions of record, the [ALJ] creates

an evidentiary gap that warrants remand.” Waldock v. Saul, No.

18CV06597(MJP), 2020 WL 1080412, at *3 (W.D.N.Y. Mar. 6, 2020)

(citations omitted) (emphases added).9 Plaintiff cites two cases

in support of her position, each of which is inapposite to the

circumstances here. See Doc. #13-1 at 15. First, in Trombley v.

Berryhill, the ALJ assigned “little” weight to each of the

opinions of record. Trombley, No. 1:17CV00131(MAT), 2019 WL

1198354, at *4 (W.D.N.Y. Mar. 14, 2019). Similarly, in Kurlan v.

Berryhill, the ALJ “gave little or no weight to the medical


8 As previously stated, although the ALJ did not explicitly weigh
the opinions of Dr. Singh and Dr. Golkar, it is apparent that
the ALJ considered those opinions, and assigned some weight to
them.

9 The undersigned does not adopt this view, but because this case
does not squarely present the question, the Court need not
determine whether multiple opinions assigned “little weight”
may, collectively, provide sufficient evidence on which an ALJ
may base the RFC.
                                  29
     Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 30 of 43



opinions in the record.” Kurlan, No. 3:18CV00062(MPS), 2019 WL

978817, at *2 (D. Conn. Feb. 28, 2019).

     Here, by contrast, the ALJ assigned some weight to several

opinions of record. See Tr. 22. Because the ALJ adopted many of

the restrictions set forth in the opinions of the State agency

medical and psychological consultants, it is apparent that the

weight assigned to those opinions was meaningful. Accordingly,

the ALJ did not create an evidentiary gap with his treatment of

the medical opinion evidence. See Aurilio v. Berryhill, No.

3:18CV00587(MPS), 2019 WL 4438196, at *8 (D. Conn. Sept. 16,

2019) (suggesting that an assignment of “partial weight” to a

medical opinion does not create an evidentiary gap warranting

remand); Dinapoli v. Berryhill, No. 6:17CV06760(MAT), 2019 WL

275685, at *3 (W.D.N.Y. Jan. 22, 2019) (“The fact that the ALJ

gave no more than partial weight to the two opinions of record

concerning Plaintiff’s physical condition does not create the

‘evidentiary gap’ claimed by Plaintiff.”).10


10The Court is aware of recent unreported decisions finding that
the assignment of “some” weight to all or some opinions creates
an evidentiary gap. See, e.g., Cummings v. Comm’r of Soc. Sec.,
No. 18CV00187(FPG), 2020 WL 5045038, at *7 (W.D.N.Y. Aug. 26,
2020) (“[T]he ALJ’s rejection of Dr. Bassig’s opinion, as well
as her providing some weight to the opinion of consultative
examiner Donna Miller, D.O., created an evidentiary gap in the
record[.]”); Frost v. Comm’r of Soc. Sec., No. 1:19CV00422(JJM),
2020 WL 4333335, at *6 (W.D.N.Y. July 28, 2020) (assignment of
“some weight” to medical opinion did not fill evidentiary gap
where remaining opinions were assigned “limited” and “minimal”
weight). The Court declines to engage in the semantics of
                                   30
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 31 of 43



     “Although the ALJ’s conclusion may not perfectly correspond

with any of the opinions of medical sources cited in his

decision, he was entitled to weigh all of the evidence available

to make an RFC finding that was consistent with the record as a

whole.” Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013).

That is what the ALJ did here. To reiterate, the ALJ found that

plaintiff had the RFC

     to perform light work as defined in 20 CFR 404.1567(b)
     except he could occasionally twist, squat, kneel, crawl,
     climb, bend, and balance; could never climb ropes,
     ladders, or scaffolds; could work in a setting free of
     hazards such as heights, vibration, and dangerous
     machinery, but could drive; could work in a setting free
     from excessive noise; could perform simple, routine,
     repetitive work that did not require teamwork or working
     closely with the public; and could occasionally interact
     with co-workers, public, or supervisors.

Tr. 18.

     The ALJ’s finding that plaintiff is capable of light work,

with additional postural limitations, is generally supported by

the opinions of the State agency medical consultants Dr. Golkar

and Dr. Singh, each of whom opined that plaintiff was capable of

light work. See Tr. Tr. 138-39, Tr. 190-92; see also 20 C.F.R.

§404.1527(b) (defining light work). Plaintiff’s self-reported

activities during the relevant time period also support the




parsing the terms “some” and “partial,” considering that here,
the RFC actually found establishes that the ALJ’s assignment of
“some” weight to the opinions of the State agency consultants
was meaningful.
                                  31
     Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 32 of 43



ALJ’s findings, including that plaintiff drove, regularly rode

his bike, and exercised. See, e.g., Tr. 45-46, Tr. 313, Tr.

1122, Tr. 1137. Treatment notes from the relevant time period

also reflected normal examination findings, including normal

stance and gait. See, e.g., Tr. 765, Tr. 802, Tr. 1040, Tr.

1116, Tr. 1125, Tr. 1128, Tr. 1443.11

     The restriction of plaintiff to “simple, routine,

repetitive work” is also supported by the opinions of record.

For example, Dr. Cohen’s opinion noted that plaintiff had

difficulty with complex tasks, that plaintiff functions slowly

when learning new tasks, and that repetition increases

plaintiff’s cognitive function. See Tr. 998-99. Similarly, Dr.

Leveille opined that plaintiff could engage in simple, routine,

repetitive tasks. See Tr. 140-41. Dr. Leveille also opined that

plaintiff was “moderately limited” in his “ability to interact

appropriately with the general public[]” and his “ability to

accept instructions and respond appropriately to criticism from

supervisors.” Tr. 141. Dr. Decarli similarly opined that

plaintiff “will have difficulty [with] multi-step tasks but can

understand and recall simple ones.” Tr. 192. Dr. Bergwerk,

plaintiff’s treating physician, opined that plaintiff would have




11The Court does not address the RFC’s environmental
limitations, which do not appear to be contested.
                                   32
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 33 of 43



no difficulties carrying out single-step instructions. See Tr.

1319.

        The social limitations in the RFC, i.e., that plaintiff

could perform jobs that did “not require teamwork or working

closely with the public; and could occasionally interact with

co-workers, public, or supervisors[,]” are also supported by the

opinion evidence. Tr. 18. For example, both Dr. Leveille and Dr.

Decarli opined that plaintiff was “[m]oderately limited” in his

abilities to “interact appropriately with the general public[]”

and to “accept instructions and respond appropriate to criticism

from supervisors.” Tr. 141, Tr. 193. Dr. Decarli further opined

that “complex interpersonal interactions will be difficult[,]”

but that plaintiff “can relate to others for task purposes,

[and] can ask simple questions[.]” Tr. 193.

        Accordingly, “there was sufficient evidence, as discussed

above, including opinions from several medical sources, from

which the ALJ could reach a conclusion as to the plaintiff’s

RFC.” Marcille v. Berryhill, No. 3:17CV01620(RMS), 2018 WL

5995485, at *15 (D. Conn. Nov. 15, 2018). “Even though the ALJ’s

RFC determination does not perfectly correspond with the

opinions of the medical sources in the record, it is clear that

it accounts for all of the evidence in, and is consistent with,

the record” as applicable to the relevant time period. Rivera v.

Berryhill, No. 3:17CV01726(RMS), 2018 WL 6522901, at *17 (D.

                                  33
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 34 of 43



Conn. Dec. 12, 2018) (citation and internal quotation marks

omitted). Therefore, plaintiff’s argument that the ALJ had no

opinion evidence on which to rely is without merit.

          2.   Sedentary Work

     Plaintiff asserts that the he “should be limited to

sedentary exertion work” because of his “low back pain with

diagnoses of lumbar degenerative disc disease, bilateral primary

osteoarthritis of the hip, lumbar stenosis with neurogenic

claudication, right hemiplegia, history of stroke, and long-term

use of aspirin therapy.” Doc. #13-1 at 17 (citing Tr. 1338).

Notably, the records on which plaintiff relies in support of

this position generally pre- or post-date the relevant time

period, and therefore are not strongly probative of whether

plaintiff was limited to sedentary work during the limited

relevant timeframe. See id. (citing Tr. 1338 (April 13, 2017,

progress note); Tr. 1239 (October 24, 2016, treatment note); Tr.

1205 (December 19, 2016, treatment note); Tr. 1211 (October 31,

2016, treatment note); Tr. 1212-13 (November 8, 2016, Plan of

Care and Initial Evaluation); Tr. 1335 (May 15, 2017, progress

note); Tr. 1342 (February 16, 2017, progress note)).

Essentially, what plaintiff again seeks is a reweighing of the

evidence in his favor. A “[p]laintiff cannot meet his burden of

proving a more restrictive RFC by highlighting evidence the ALJ

considered and arguing that it should have been weighed or

                                  34
     Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 35 of 43



considered differently.” Hallman v. Comm’r of Soc. Sec., No.

19CV00683(JGH), 2020 WL 3259255, at *4 (W.D.N.Y. June 16, 2020).

     As previously stated, the ALJ’s finding that plaintiff is

capable of light work is supported by substantial evidence. See

Section D.1., supra. Additionally, the ALJ explicitly considered

plaintiff’s allegations of right foot drop, and found “it did

not manifest until after the date he was last insured.” Tr. 21.

This is confirmed by the objective evidence of record. During

the relevant time period, plaintiff was regularly observed to

have a normal stance and gait. See, e.g., Tr. 765, Tr. 802, Tr.

1116, Tr. 1125, Tr. 1128, Tr. 1443. It was not until after

plaintiff’s date last insured that problems with his gait and

stance began to manifest, so as to cause an impairment. See,

e.g., Tr. 1349 (January 10, 2017, progress note: “Observed walk

in hallway. Hunched back and lean towards left leg noted.

Asymmetrical gait.”); Tr. 1395 (February 16, 2018, physical

examination: “Non-fluid gait”); Tr. 1403 (October 26, 2017,

physical examination: “Gait halting.”); Tr. 1558 (July 31, 2018,

progress note reflecting plaintiff’s diagnosis of right foot

drop).

     Accordingly, the ALJ did not err by failing to limit

plaintiff to sedentary work.12


12Plaintiff argues that if plaintiff were limited to sedentary
work, then he would be found disabled under the “Grids[.]” Doc.
                                   35
       Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 36 of 43



            3.    Manipulative Limitations

       Second, plaintiff asserts that the ALJ failed to include

“Hand Use Limitations” in the RFC determination. Doc. #13-1 at

18. The majority of the records on which plaintiff relies in

making this argument pre-date the alleged onset date by five

years. See id. Further, as acknowledged by plaintiff, those

records reflect that plaintiff met many of the goals set by his

occupational therapist for improved hand use, including:

improved functional status as demonstrated by improved writing

legibility; independence eating and cutting food with right

hand; improved right hand coordination; and “[r]ight hand

strength and coordination WNL’s[.]” Tr. 472. Ultimately,

plaintiff was discharged from occupational therapy with

“[s]ignificant improvement [] in hand manipulation tasks.” Tr.

473.

       Plaintiff contends that his coordination score of 25%

requires a limitation of only occasional fine manipulation. See

Doc. #13-1 at 19 (citing Tr. 473). However, a Neuropsychological

Evaluation completed in June 2010 noted that plaintiff “very

accurate[ly]” drew a “Rey design” despite there being “some

fluctuating fine motor pressure.” Tr. 543. Additionally,



#13-1 at 18. However, because substantial evidence supports the
ALJ’s finding that plaintiff was capable of light work during
the relevant time period, the Court does not reach this
argument.
                                     36
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 37 of 43



plaintiff’s “line bisections were generally accurate.” Id.

Further, the State Agency medical consultants reviewed the

evidence relied on by plaintiff, including Dr. Cohen’s opinion,

and determined that plaintiff had no manipulation limitations.

See generally Tr. 119-45, Tr. 176-98.

     For these reasons, substantial evidence supports the ALJ’s

decision to not include manipulative limitations in the RFC

determination. See, e.g., Broadbent v. Saul, No.

3:18CV02127(WIG), 2019 WL 4295328, at *5 (D. Conn. Sept. 11,

2019) (“[T]he record does not compel a finding that Plaintiff

required limitations to hand use[,]” where plaintiff had “mild

diminishing of grip strength” and “the state agency medical

consultants at both the initial and reconsideration levels

determined, upon review of the record, that Plaintiff had

unlimited hand use.”).

          4.   Additional Supervision

     Plaintiff next asserts that the ALJ should have included a

requirement for additional supervision in the RFC determination.

See Doc. #13-1 at 19. In pertinent part, plaintiff relies on the

opinions of the State agency psychological consultants that

plaintiff “may need some assistance in the early works ages to

develop a work plan and routine before being able to carry out

routine repetitive tasks independently.” Id. (sic) (citing Tr.

194); see also Tr. 141 (Dr. Leveille opinion), Tr. 194 (Dr.

                                  37
     Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 38 of 43



Decarli opinion).13 Plaintiff appears to argue that had this

limitation been included, plaintiff would be precluded from all

work based on the VE’s testimony that “a worker who is

occasionally unable to retain new information” or “requires even

occasional job reminders or additional supervision” would be

eliminated from all work. Doc. #13-1 at 19 (citing Tr. 55-56).

     The State agency psychological consultants each opined that

plaintiff was “[m]oderately limited” in his “ability to set

realistic goals or make plans independently of others.” Tr. 141,

Tr. 194. Each consultant then explained: “Clt may need some

assistance in the early work stages to develop a work

plan/routine, but could then carry out RRT independently.” Id.

(sic).

     At the administrative hearing, the ALJ inquired: “[I]f a

worker has significant difficulty learning new tasks, including

very simple tasks and again, on an occasional basis is not able

to retain any kind of new information to learn even simple

tasks, how would that impact these jobs?” Tr. 55. The VE

responded: “That would eliminate all work.” Id. The ALJ also

inquired: “[I]f a worker is unable to perform simple tasks

independently and needs additional supervision from a

supervisor, so needs frequent reminders for how to perform his


13Plaintiff also relies on records from 2012 and 2017, which
fall outside the relevant time period of this case.
                                   38
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 39 of 43



job, how would that impact these jobs?” Tr. 56. The ALJ again

responded: “That would eliminate all work.” Id.

     Those hypotheticals do not comport with the State agency

psychological consultants’ opinions, which suggest that, like

any new employee, plaintiff would require some assistance or

training at the beginning of his employment. See Tr. 141, Tr.

194. Additionally, each consultant found that plaintiff was not

significantly limited in his ability to sustain an ordinary

routine without special supervision. See Tr. 140, Tr. 193. Each

consultant also opined that plaintiff was not significantly

limited in his ability to understand and remember very short and

simple instructions, or to remember work-like procedures. See

Tr. 140, Tr. 192. Thus, the conclusion that plaintiff may need

assistance in the early work stages does not imply that he is

unable to sustain employment without increased supervision.

     Nevertheless, “[w]hile the RFC did not specifically require

particular supervision, the ALJ did place limits on Plaintiff’s

functional capacity that properly reflected h[is] needs.

The RFC limited Plaintiff to routine and repetitive tasks only.”

Tiffany C. v. Comm’r of Soc. Sec., No. 5:17CV00878(FJS)(DJS),

2018 WL 4610676, at *5 (N.D.N.Y. June 20, 2018), report and

recommendation adopted sub nom. Tiffany C. v. Berryhill, 2018 WL

3344212 (July 9, 2018); see also Humes v. Comm’r of Soc. Sec.,

No. 3:14CV00512(GTS)(WBC), 2016 WL 11477504, at *5-*6 (N.D.N.Y.

                                  39
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 40 of 43



Mar. 16, 2016) (ALJ rejected plaintiff’s argument that the RFC

determination “failed to account for plaintiff’s need

supervision[]” where the “mental RFC determination limited

Plaintiff to unskilled work with the ability to respond

appropriately to supervision, coworkers, and usual work

situations.”), report and recommendation adopted sub nom. Humes

v. Colvin, 2016 WL 1417823 (Apr. 11, 2016).

        Accordingly, the ALJ did not err by failing to include a

requirement for additional supervision in the RFC determination.

             5.   Off-task Behavior

        Last, plaintiff asserts that the ALJ failed to include a

limitation for off-task behavior in the RFC determination. See

Doc. #13-1 at 19-20. Plaintiff asserts that such a limitation is

supported by, inter alia, the opinions of both State agency

psychological consultants who opined that plaintiff “is markedly

limited in the ability to maintain attention and concentration

for extended periods.” Doc. #13-1 at 20 (citing Tr. 140, Tr.

193).

        Although the State agency psychological consultants found

plaintiff markedly impaired in his ability to maintain

concentration for extended periods, see Tr. 140, Tr, 193, the

ALJ ultimately concluded that plaintiff suffered just moderate

difficulties in his ability to maintain concentration,

persistence, and pace. See Tr. 17-18. This conclusion is

                                  40
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 41 of 43



supported by the record, including examinations during the

relevant time period reflecting that plaintiff regularly

presented with normal attention and concentration. See Tr. 765,

Tr. 844, Tr. 907, Tr. 1125. Plaintiff reported that he could pay

attention for a “long time[.]” Tr. 316-17. Dr. Grant opined,

albeit after the relevant time period, that plaintiff suffered

just “moderate difficulty maintaining concentration and

attention.” Tr. 1382.

     The ALJ adequately accounted for plaintiff’s moderate

concentration difficulties by limiting plaintiff to “simple,

routine, repetitive work[.]” Tr. 18. See Broadbent, 2019 WL

4295328, at *5 (“The RFC limits Plaintiff to simple routine

tasks. This sufficiently accounts for Plaintiff’s difficulties

with concentration, persistence, and pace, as courts routinely

find that a claimant who has moderate limitations in memory and

concentration can perform simple routine, tasks.” (citation to

the record omitted)); Roberto v. Saul, No. 3:18CV01651(WIG),

2019 WL 4261806, at *5 (D. Conn. Sept. 9, 2019) (“The RFC limits

Plaintiff to simple routine tasks involving no more than simple,

short instructions and simple work-related decisions, with few

workplace changes. This sufficiently accounts for Plaintiff’s

difficulties with concentration, persistence, and pace, as

courts routinely find that a claimant who has moderate

limitations in memory, concentration, and stress management can

                                  41
    Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 42 of 43



perform simple, routine, repetitive tasks.” (citation to the

record omitted)); Johnson v. Berryhill, No. 1:17CV00684(MAT),

2018 WL 4539622, at *6 (W.D.N.Y. Sept. 21, 2018) (A RFC limited

to simple, routine tasks accounted for claimant’s “difficulties

in maintaining attention and concentration, performing complex

tasks, and learning new tasks.”).

     Additionally, even assuming that plaintiff suffered from

“marked” difficulties in maintaining attention and concentration

for extended periods, the State agency psychological consultants

further explained that plaintiff “can carry out simple tasks for

two hour periods in a normal work week.” Tr. 140, Tr. 193. “[I]f

a job provides normal work breaks and meal periods, that would

split an eight hour workday into approximately two hour periods”

which in turn “would fall within the limitations noted by” the

State agency psychological consultants. Burke v. Berryhill, No.

3:17CV00537(AWT), 2018 WL 4462364, at *2 (D. Conn. Sept. 18,

2018) (citation and quotation marks omitted). Accordingly, the

ALJ did not err by failing to include a limitation for off-task

behavior in the RFC determination.

      “Ultimately, it is Plaintiff’s burden to prove a more

restrictive RFC than the RFC assessed by the ALJ.” Swanson v.

Comm’r of Soc. Sec., No. 1:18CV00870(EAW), 2020 WL 362928, at *5

(W.D.N.Y. Jan. 21, 2020). Plaintiff has failed to carry that

burden. Thus, for the reasons stated, the RFC determination is

                                  42
      Case 3:19-cv-01500-SALM Document 20 Filed 09/29/20 Page 43 of 43



supported by substantial evidence and the ALJ did not err by

failing to include additional restrictions in that

determination.

VI.   CONCLUSION

      For the reasons set forth herein, plaintiff’s Motion for

Order Reversing the Decision of the Commissioner or in the

Alternative Motion for Remand for a Rehearing [Doc. #13] is

DENIED, and defendant’s Motion for an Order Affirming the

Decision of the Commissioner [Doc. #18] is GRANTED.

      SO ORDERED at New Haven, Connecticut, this 29th day of

September, 2020.



                                         _______/s/_______________
                                         HON. SARAH A. L. MERRIAM
                                         UNITED STATES MAGISTRATE JUDGE




                                    43
